 Case 1:20-cv-01214-RRM-SMG Document 28 Filed 07/31/20 Page 1 of 3 PageID #: 3633




     UNITED STATES DISTRICT COURT
     EASTERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X
GOVERNMENT EMPLOYEES INSURANCE
COMPANY, GEICO INDEMNITY COMPANY, GEICO                                                Docket No.:
GENERAL INSURANCE COMPANY and GEICO                                                    1:20-cv-1214 (RRM)(SMG)
CASUALTY COMPANY,

                                                    Plaintiffs,

                    -against-

NORTHRN MEDICAL CARE, P.C., et al.,

                                                      Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

                                               SO-ORDERED STIPULATION

     IT IS HEREBY STIPULATED AND AGREED by and among counsel for Plaintiffs

     Government Employees Insurance Company, GEICO Indemnity Company, GEICO General

     Insurance Company, and GEICO Casualty Company (collectively, “GEICO” or “Plaintiffs”),

     counsel for Defendants, Igor Mayzenberg, L.Ac.,Wei Dao Acupuncture, P.C. and Boruch

     Laosan, Inc., David S. Krasner, DC and Restoralign Chiropractic, P.C., Omar Ahmed, M.D. and

     Northern Medical Care, P.C., and Madhu Babu Boppana, M.D. and Queens Wellness Medical,

     P.C. (collectively, the “Defendants”) as follows:

               1.        The time for the Defendants to answer, move or otherwise respond to the

     Plaintiffs’ Complaint in this matter is extended through and including August 31, 2020.

               2.        Through and including August 31, 2020, Defendants will: (i) not commence

     and/or prosecute, or cause to be commenced or prosecuted, any collection proceedings against

     GEICO seeking payment for no-fault benefits either through court proceedings or arbitration, for

     services provided to GEICO Insureds; (ii) stay and not continue to prosecute any pending court

     or arbitration collection proceedings brought against GEICO seeking payment for no-fault

     benefits for services provided to GEICO Insureds, regardless of when filed; and (iii) not submit
Case 1:20-cv-01214-RRM-SMG Document 28 Filed 07/31/20 Page 2 of 3 PageID #: 3634




  any new bills to GEICO seeking payment for no-fault benefits for services provided to GEICO

  Insureds.

           3.     For Northern Medical, P.C., the provisions of paragraph 2 and its subparagraphs

  shall only apply to collections for services rendered at 105-20 Northern Blvd, Corona, New

  York.

           4.     For purposes of this stipulation, facsimile or electronic signatures shall be treated

  as originals.


  Dated: July 31, 2020

 RIVKIN RADLER LLP                                      SCHWARTZ, CONROY & HACK, P.C.


 By: ___/s/ Barry I. Levy_______________                By: ___/s/ Matthew
        Barry I. Levy, Esq.                             Conroy___________
        Michael Sirignano, Esq.                                Matthew Conroy, Esq.
                                                               Maria Campese, Esq.
 926 RXR Plaza                                          666 Old Country Road, Suite 900
 Uniondale, New York 11556-0926                         Garden City, New York 11530-2020
 Telephone: (516) 357-3000                              Telephone: (516) 745-1122

 Counsel for Plaintiffs, Government Employees
 Insurance Company, GEICO Indemnity                     Counsel for Defendants, Igor Mayzenberg,
 Company, GEICO General Insurance Company,              L.Ac.,Wei Dao Acupuncture, P.C. and
 and GEICO Casualty Company                             Boruch Laosan, Inc.


 ZIMMERMAN LAW, P.C.
                                                        CREEDON & GILL, PC

 By: _/s/ Michael                                       By: __/s/ Peter J.
 Zimmerman___________                                   Creedon______________
        Michael Zimmerman, Esq.                               Peter J. Creedon, Esq.
                                                        24 Woodbine Avenue, Suite 8
 315 Walt Whitman Road, Suite 215                       Northport, New York 11768
 Huntington Station, NY 11746                           Telephone: (631) 656-9220
 Telephone: (631) 415-0900
                                                        Counsel for Defendants, David S. Krasner,
 Counsel for Defendants, Omar Ahmed, M.D. and           DC, Restoralign Chiropractic, P.C.
 Northern Medical Care, P.C.



  4916264.v1                                        2
Case 1:20-cv-01214-RRM-SMG Document 28 Filed 07/31/20 Page 3 of 3 PageID #: 3635




 GARY TSIRELMAN, P.C.


 By: ___/s/ Nicholas
 Bowers___________
        Nicholas Bowers, Esq.
 129 Livingston Street 2nd and 3rd Floors
 Brooklyn, NY 11201
 Telephone: (718)438-1200

 Counsel for Defendants, Madhu Babu Boppana,
 M.D. and Queens Wellness Medical, P.C.




 SO ORDERED:


 ________________________________
 Roslynn R. Mauskopf, U.S.D.J.

 _____________________, 2020




  4916264.v1                                   3
